Exhibit 23.2 FORREST A. GARB & ASSOCIATES, INC. INTERNATIONAL PETROLEUM CONSULTANTS 5, SUITE 275 DALLAS, TEXAS 75230 - 5805 (972) 788-1110Telefax 991-3160 E-Mail:forgarb@forgarb.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name Forrest A. Garb & Associates, Inc. and to the inclusion of our report April 1, 2011, which appears in the annual report on Form 10-K of Lucas Energy, Inc. for the year ended March 31, 2011. We also consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-164099 and 333-173825) and Form S-8 (Nos. 333-166257) of Lucas Energy, Inc. of our audit report dated June 13, 2011, appearing in this Lucas Energy, Inc. Annual Report on Form 10-K. William D. Harris III, CEO Forrest A. Garb & Associates, Inc. Texas Registered Engineering Firm F-629 Dallas, Texas June 28, 2011
